DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                               JOAN JOHNSON,
                                  Appellant,

                                        v.

         LEE TOWNSEND, LESLIE LYNCH, ELIZABETH DENECKE
                        and LISA EINHORN,
                             Appellees.

                                  No. 4D18-432

                              [December 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Karen M. Miller, Judge; L.T. Case No. 502015CP001096XXXNB.

  Edward Downey, R. Lee McElroy IV, and Robert A. Wight of Downey |
McElroy, P.A., Palm Beach Gardens, for appellant.

    William E. Boyes of Boyes, Farina & Matwiczyk, P.A., Palm Beach Gardens,
for appellees.

ON APPELLANT’S MOTION FOR REHEARING AND/OR REHEARING EN BANC
     OR TO CERTIFY QUESTION TO THE FLORIDA SUPREME COURT
            AS A MATTER OF GREAT PUBLIC IMPORTANCE

GERBER, C.J.

    We deny appellant’s motion for rehearing and/or rehearing en banc.
However, we grant appellant’s motion to certify to the Florida Supreme Court the
following question of great public importance:

      Whether a surviving spouse’s vested community property rights are
      part of the deceased spouse’s probate estate making them subject
      to the estate’s claims procedures, or are fully owned by the surviving
      spouse and therefore not subject to the estate’s claims procedures.

LEVINE and KLINGENSMITH, JJ., concur.

                              *          *          *

            No further motion for rehearing shall be permitted.